          Case 1:17-cv-03477-CCB Document 67 Filed 05/12/21 Page 1 of 8



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND



DARIUS KIMBROUGH


        Plaintiff,


V.                                                   Civil Action No.: CCB-17-3477



CITY OF BALTIMORE, et al.

        Defendants.

__________________________________/



                PLAINTIFF’S RESPONSE TO ORDER TO SHOW CAUSE


        NOW COMES the Plaintiff, through undersigned counsel, and files this RESPONSE

TO ORDER TO SHOW CAUSE and says:


     1. On April 4, 2021, this court entered an Order directing Plaintiff to show cause why

        this complaint should not be dismissed pursuant to Fed. R. Civ. P. 25(a) for failure to

        move to substitute a party following the death of Mr. Kimbrough.

     2. This court should not dismiss the case at bar for the following reasons:

        A. The Suggestion of Death was never personally served on the proper party to be

            substituted; therefore, the 90 period for described in F.R.C.P. 25(a) for filing a

            Motion to Substitute Party has never started to run. ECF 63.

        B. Even if the court were to determine that the 90-day period had started and had

            expired, the court should not dismiss this matter because the failure to file a
     Case 1:17-cv-03477-CCB Document 67 Filed 05/12/21 Page 2 of 8



       Motion to Substitute Party was the result of excusable neglect within the

       meaning of the jurisprudence of this circuit.


                                       FACTS


3. On January 21, 2021, counsel for Defendants filed a document titled, “Suggestion of

   Death. ECF 63.

4. The case docket reveals that this document was never personally served on anyone.

5. The document says that Defendants’ counsel, “is not aware of the designation of any

   personal representative of Mr. Kimbrough.” Accordingly, there is no suggestion in

   the record that counsel made any attempt to locate and serve any person or entity.

6. Undersigned counsel was formerly a member of the Excolo Law firm, which filed the

   case on behalf of the Plaintiff. Counsel was designated by the firm as attorney of

   record for Plaintiff in this matter, however, Mr. Altman was never actively involved

   in the case.

7. When this case was filed, Solomon Radner, Esq., was the lead attorney for Excolo

   Law on this matter. Mr. Radner was also counsel of record with the court.

8. Mr. Radner left Excolo Law sometime in November of 2020, at which time his

   motion to withdraw as counsel was granted by the court. Mr. Radner agreed

   informally to help with the transition of this file, but the file remained with Excolo

   Law.

9. In February of 2021, Mr. Altman also left the employ of Excolo Law. He retained an

   “Of Counsel” relationship with the firm. In Feb 2021, when he left, by agreement

   with Excolo Law, Mr. Altman remained counsel of record for Plaintiff.

10. During the transition, Mr. Altman did not copy the last few items delivered by the

   ECF system into his law office computer files. Due to the slight confusion over which
     Case 1:17-cv-03477-CCB Document 67 Filed 05/12/21 Page 3 of 8



   lawyer had the primary responsible for monitoring ECF filings, Mr. Altman never

   took notice of the Suggestion of Death as to the plaintiff, Darius Kimbrough when it

   was filed. (ECF 63).

11. On or about April 22, 2021, the Order To Show Cause was digitally delivered to KA,

   at which time he became aware of the filing of the Suggestion of Death for the first

   time.

12. Due to these highly unusual circumstances, undersigned counsel “didn’t know what

   he didn’t know”. In other words, he was unaware of the filing of ECF 63 by this

   court’s ECF system. As a result, he was unaware that Plaintiff had died and

   unaware that Defendants had filed a Suggestion of Death.

13. Since only Mr. Radner, and not Mr. Altman, had ever previously communicated

   directly with the Plaintiff or his family, presumably the family members did not

   think to notify Mr. Altman of the decedent’s demise.

14. Since receiving the court’s order, undersigned counsel has been endeavoring to

   contact the decedent’s family but has so far been unsuccessful. Counsel has

   undertaken efforts to contact the decedent’s mother, as counsel does not believe that

   the family has started formal probate proceedings.


                                  MEMORANDUM


A. Where the Suggestion of Death was not personally served, the 90-day
   window in Federal Rule of Civil Procedure 25(a)(1) was never triggered.

1. "[T]he purpose of Rule 25(a)(1) is to protect the estate of the decedent." In re Baycol

   Products Litig., 616 F.3d 778, 788 (8th Cir. 2010) (quoting Sinito v. U.S. Dep't of

   Justice, 176 F.3d 512, 516, 336 U.S. App. D.C. 86 (D.C. Cir. 1999)). Dismissing this
     Case 1:17-cv-03477-CCB Document 67 Filed 05/12/21 Page 4 of 8



   case based on Rule 25(a)(1) would deprive the estate of the opportunity to be heard

   on the merits of the claim asserted herein and the potential value of said claims.

2. It is settled law in this circuit that F.R.C.P. 25(a) requires personal service of the

   suggestion of death on a deceased party's successor or representative. Fariss v.

   Lynchburg Foundry, 769 F.2d 958, 961 (4th Cir. 1985).

3. In the controlling case governing application of FRCP 25(a)(1) to cases wherein a

   Suggestion of Death has been served, the Fourth Circuit directed that, when there

   has been no formal determination of the appropriate legal successor in interest to a

   decedent, the serving party generally must "determine whom to serve," "rather than

   permitting the absence of notice to decedent's representative to lead to forfeiture of

   the action." Fariss, 769 F.2d at 961.

4. Since the requirement of filing a Motion to Substitute Parties within 90 days is

   triggered only if a Suggestion of Death is personally served on a decedent's

   successor, then notice to counsel in not enough. Fariss, 769 F.2d at 962. See also

   Williams v. Bd. of Educ., 2020 U.S. Dist. LEXIS 103263, (District of Maryland, June

   11, 2020.)

5. "Absent personal service, there is no reason to presume that the successor or

   representative, who must decide whether to pursue the claim, is aware of the

   substitution requirement." Id. “Federal courts apply this requirement to cases

   where, as may be the case here, [a family member] of the deceased party [may]

   serve[] as the personal representative and knows of the party's death.” State Farm

   Life Ins. Co. v. Eckert, 2019 U.S. Dist. LEXIS 146152, (District of Maryland, August

   28, 2019,) citing Fariss, 769 F.2d at 961, and Kessler v. Southeast Permanente Med.

   Group, P.A., 165 F.R.D. 54, 56-57 (E.D.N.C. 1995).
       Case 1:17-cv-03477-CCB Document 67 Filed 05/12/21 Page 5 of 8



6. District courts in the Fourth Circuit have generally held that motions to substitute

     under Rule 25 of the Federal Rules of Civil Procedure should be freely granted as

     long as circumstances have not arisen rendering it unfair to allow for the

     substitution. See generally Wilcox v. Ozmint, 2012 U.S. Dist. LEXIS 68598, 2012 WL

     1416520, at *2 (D.S.C. April 3, 2012). (“Because the 90-day window has not been

     triggered, denoting that the time limit for substitution has not passed, the court

     finds that there are no circumstances rendering it unfair to decedent, his estate, or

     anyone else to permit the substitution of his mother or other suitable family member

     as the party Plaintiff in this matter.”) Id.

7. Plaintiff respectfully suggests that the complaint should not be dismissed pursuant

     to Fed. R. Civ. P. 25(a) for failure to move to substitute a party within 90 days of the

     filing of a suggestion of the death of Mr. Kimbrough, because counsel for Defendant’s

     never served the Suggestion of Death on any appropriate party, nor does the record

     show that they took any steps to identify any such parties.

B. Any Neglect In Moving To Substitute A Party Within 90 Days of Plaintiff’s
   Death Was Excusable.

8.   As set out above, the running of the ninety-day period in Federal Rule of Civil

     Procedure 25(a)(1) commences when the suggesting party personally serves the

     suggestion of death on the decedent's personal representative, if appointed, or on the

     successors or representatives of the decedent. Fariss v. Lynchburg Foundry, 769

     F.2d 958, 961-62 (4th Cir. 1985) ("Personal service of the suggestion of death alerts

     the nonparty to the consequences of death for a pending suit, signaling the need for

     action to preserve the claim if so desired.")

9. Undersigned counsel respectfully suggests that the time period set out in FRCP

     25(a) should be viewed in light of Federal Rule of Civil Procedure 6(b)(1)(B), which
     Case 1:17-cv-03477-CCB Document 67 Filed 05/12/21 Page 6 of 8



   provides in relevant part that: "[w]hen an act may or must be done within a

   specified time, the court may, for good cause, extend the time . . . on motion made

   after the time has expired if the party failed to act because of excusable neglect."

10. The Supreme Court provided guidance as to the meaning of excusable neglect in

   Pioneer Investment Services Co. v. Brunswick Assoc. Ltd. Partnership, 507 U.S. 380,

   113 S. Ct. 1489, 123 L. Ed. 2d 74 (1993). The Court determined that the phrase

   “excusable neglect” may extend to inadvertent delays. Id. at 392. ("Although

   inadvertence, ignorance of the rules, or mistakes construing the rules do not usually

   constitute 'excusable' neglect, it is clear that 'excusable neglect' under Rule 6(b) is a

   somewhat 'elastic concept' and is not limited strictly to omissions caused by

   circumstances beyond the control of [a party]." Id.

11. The Supreme Court has directed lower courts to take into account all relevant

   circumstances when determining whether neglect is "excusable." The principle

   circumstances to be considered are: (1) the danger of prejudice to the non-movant;

   (2) the length of the delay and its potential impact on judicial proceedings; (3) the

   reason for the delay, including whether it was in the reasonable control of the

   movant; and (4) whether the movant acted in good faith." Fernandes v. Craine, 538

   F. App'x 274, 276 (4th Cir. 2013) (citing Pioneer, 507 U.S. at 395.)

12. Plaintiff respectfully suggests that counsel’s failure to move for substitution of the

   Plaintiff is excusable within the meaning of this controlling definition.

   (a) Nothing in the record would suggest that there is any danger of prejudice to the

       non-movant. Furthermore, Defendants can hardly claim prejudice where they

       failed to personally serve the Suggestion of Death on anyone and where the

       record contains no evidence that they took any action whatsoever to determine

       whom to serve, as circuit precedent suggests was their duty. Instead, this court
  Case 1:17-cv-03477-CCB Document 67 Filed 05/12/21 Page 7 of 8



   could conclude that they intended “the absence of notice to decedent's

   representative to lead to forfeiture of the action.” This factor should be

   considered to militate in favor of granting the Motion To Extend Time.

(b) The length of the delay has been relatively brief and has little potential to impact

   this or any proceeding. Plaintiff has filed a Motion to Extend the Period In Which

   To Substitute Parties contemporaneous with the filing of this Response. Even if

   Defendants had served the Suggestion of Death as was required, then in that

   event the time period set out in FRCP 25(a) would have expired on or about April

   22, 2021, less than thirty days before the Motion To Extend Time was filed. This

   time period is not an excessive delay. Stanley v. United States, 2016 U.S. Dist.

   LEXIS 19208, South Carolina District Court, February 17, 2016.) Furthermore,

   there is nothing in the procedural posture of this case that would suggest that

   the delay had or will negatively impact this proceeding. This factor should be

   considered to militate in favor of granting the Motion To Extend Time.

(c) The reason for the delay was that: i) the time period for filing a Motion To

   Substitute Parties has not been triggered; and, ii) Plaintiff’s counsel, in part due

   to his own acts or omissions, was not notified of the filing of the Suggestion of

   Death. The lack of notice was arguably within the reasonable control of

   Plaintiff’s counsel, however, even had he been notified, the time period for

   substitution was never triggered and the delay is not excessive. This factor

   should be considered to militate in favor of granting the Motion to Extend Time.

(d) There is no suggestion in the record the movant did not act in good faith.

   Therefore, this factor should be considered to militate in favor of granting the

   Motion to Extend Time.
         Case 1:17-cv-03477-CCB Document 67 Filed 05/12/21 Page 8 of 8



       WHEREFORE, Plaintiff respectfully asks this court to determine that Plaintiff has


fulfilled the court’s direction to show cause why this court should not dismiss the case.


       FURTHER, Plaintiff asks the court to make a finding that the failure of the

Defendant to personally serve anyone with the Suggestion of Death filed on January 21,

2021 renders that filing a nullity and that such filing did not trigger the 90-day time

limitation set out in FRCP 25(a).


       FURTHER, Defendant ask this court to grant his Motion to Extend the Period in

Which to Substitute Parties, filed contemporaneously herewith.


                             Respectfully submitted,

                             THE LAW OFFICE OF KEITH ALTMAN

                             By: /s/ Keith Altman
                             Keith Altman, Esq. (P81702)
                             The Law Office of Keith Altman
                             33228 West 12 Mile Road, Suite 375
                             Farmington Hills, MI 48331
                             (516)456-5885
                             kaltman@lawampmmt.com


                               CERTIFICATE OF SERVICE

     I hereby certify that on May 12, 2021, I served the foregoing document on
Defendants via electronic filing:


                                                   /s/ Keith L. Altman
                                                   Keith L. Altman
                                                    Attorney for Plaintiff
